PER CURIAM.
We affirm appellant’s conviction for second degree grand theft and the sentence except for restitution. The evidence adduced by the state will support restitution of only the sum of $61,973, the amount of the check received by appellant in the scheme for which he stands convicted.
We follow the reasoning of Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995), and strike the probationary condition of not using intoxicants to excess because the condition was not pronounced at sentencing. We also strike the imposition of public defender and county commission fees because, apart from the failure to consider the defendant’s ability to pay, there was no documentation of the fees as required by section 939.01, Florida Statute (1993). Lee v. State, 643 So.2d 1187 (Fla. 4th DCA 1994).
CONVICTION AND SENTENCE AFFIRMED; RESTITUTION AND COSTS REVERSED.
GUNTHER, C.J., FARMER and KLEIN, concur.